Citation Nr: 0616976	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  05-09 170	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, secondary to the veteran's service-connected 
cardiovascular disability.  

2.  Entitlement to specially adapted housing assistance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
November 1982. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claim seeking 
entitlement to specially adapted housing, and from a July 
2004 rating decision which denied service connection for 
erectile dysfunction, secondary to the veteran's service-
connected cardiovascular disability.  

In a May 2006 statement, the veteran's representative seemed 
to indicate that the veteran would like to raise a claim for 
service connection for erectile dysfunction secondary to 
diabetes mellitus, type II.  It is noted that the veteran is 
not service-connected for diabetes.  Nonetheless, this matter 
is referred to the RO for clarification.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1960 to November 1982.

2.	On May 8, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.






ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


